Title: From Benjamin Franklin to John Harris, 12 August 1779
From: Franklin, Benjamin
To: Harris, John


Sir
Passy, Aug. 12. 1779.
I received your Letters of the 7th. Instant. I wish it was in my Power to Accommodate the exchang’d Prisoners with every thing they desire. But the Number is so great, and my Means so Small by the Loss of Several Cargoes sent by the Congress, that it is with difficulty I can provide them with mere Necessaries. I have directed M. Sheweighauser to furnish the Officers and Men that came in this Cartel in the same manner and Proportion that was advis’d and approv’d by Mr. Adams a Member of Congress late Commissioner here then at Nantes. I cannot exceed this nor do for one what I am not able to do for all. As to any Money that may be due to particular Persons for Shares of Prizes or Wages, it is a Matter I cannot meddle with, being totally improvided with the Means of ascertaining and adjusting Such Claims, or any Orders to authorise me in paying them. They can only be settled in the proper Offices at home; whither I wish you all a safe and happy Return. I have the honour to be Sir Your most obedient and most humble Servant.

Capt. John Harris Nantes.

